DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Baumann et al (US 20120315483) as evidences by Agrawal (Surface Tension of Polymers; Presentation, MIT, June 29, 2005), maintained and therefore it is proper to make this rejection FINAL
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13,15-16,19 and 21 are rejected under 35 U.S.C, 103 as being unpatentable over Baumann et al (US 20120315483) as evidences by Agrawal (Surface Tension of Polymers; Presentation, MIT, June 29, 2005), both cited in the previous Office Action.

The rejection can be found in the NON-FINAL office action mailed 11/21/2019 and is herein incorporated by reference.

Response to Arguments
Applicant's arguments filed 2/21/2020 have been fully considered but they are not persuasive. 

Applicant submits that the Examiner’s assumption regarding strong correlation between polymer structure and surface energy is incorrect. Applicant further states that the evidence of record makes clear that polymers of identical polymer structure will have different surface energies, based on different molecular weights and on different polymer densities. 

However, Applicant does not present any data, demonstrating that Baumann’s and Applicant’s powders have a different surface energy, despite the fact that they formed from the same polyamide. In particular, the reference teaches the same bulk densities (see 0041) as the Applicant’s polymer. 
In order to advance the prosecution of the case, a corresponding Declaration, which directly compares Baumann’s and Applicant’s sintering powders is suggested.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765